Laubie, J.
(Memorandum.)
A transcript from a justice’s court filed in the common pleas court, during the term, has the same effect as a judgment rendered in that court during the same term, and executions issued upon such judgments are equal in priority.
The plaintiffs and A. B. Acknovitch and Moses Esakovitch, creditors of Jos. Acknovitch, took cognovit judgments to about $3,000 in the court of common pleas at its January term, 1895. I. Levi & Co:, Philadelphia creditors, took judgment before a justice of the peace for $200, filed transcript with clerk of court, and issued execution therefrom to the sheriff, who levied on the same stock of goods as on the execution on the judgment in the common pleas rendered at the same term of court. And Levi & Co. claimed, by reason thereof, that they were entitled to their pro rata share of the proceeds of sale of stock sold, the same not being sufficient to pay all the judgments in full. The contention was that the judgments did not stand on equal footing, being taken in diffent courts. See Secs. 5377, 5379, 5382, Rev. Stat.
Judgment affirmed.